COFFEY, Circuit Judge,
dissenting.
The majority, in this appeal, has affirmed the district court’s finding that the DuPage County Board engaged in discriminatory housing practices against both racial minorities and low and moderate income individuals. In doing so, it has upheld the district court’s injunction against the County Board which prevents the defendant Board from perpetuating and promoting such conduct in the future. Because I believe the plaintiffs lack standing to initiate the present cause of action under the Supreme Court decision of Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) and its progeny, I would reverse the district court, and I therefore respectfully dissent.
In its recent consideration of the issue of standing the United States Supreme Court, in Valley Forge Christian College v. Americans United for Separation of Church and State, 454 U.S. 464, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982), emphasized the essential nature of the existence of standing to the exercise of judicial power.
“But of one thing we may be sure: Those who do not possess Art. III standing may not litigate as suitors in courts of the United States. Article III, which is every bit as important in its circumscription of the judicial power of the United States as in its granting of that power, is not merely a troublesome hurdle to be overcome if possible so as to reach the ‘merits’ of a lawsuit which a party desires to have adjudicated; it is a part of the basic charter promulgated by the Framers of the Constitution at Philadelphia in 1787, a charter which created a general government, provided for the interaction be*1078tween that government and the governments of the several States, and was later amended so as to either enhance or limit its authority with respect to both States and individuals.”
454 U.S. at 475-76, 102 S.Ct. at 760-761 (footnote omitted).
The Court also explained that the concept of standing “subsumes a blend of constitutional requirements and prudential considerations.” 454 U.S. at 471, 102 S.Ct. at 757-58. According to the Supreme Court, the minimum constitutional requirements of standing are as follows:
“[A]t an irreducible minimum, Art. Ill requires the party who invokes the court’s authority to ‘show that he personally has suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant,’ Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 99 [99 S.Ct. 1601, 1607, 60 L.Ed.2d 66] (1979), and that the injury ‘fairly can be traced to the challenged action’ and ‘is likely to be redressed by a favorable decision,’ Simon v. Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 38, 41 [96 S.Ct. 1917, 1924, 1925, 48 L.Ed.2d 450] (1976).”
454 U.S. at 472, 102 S.Ct. at 758 (footnote omitted). Thus, the minimum constitutional requirements for standing appear to be reducible to three necessary elements. The plaintiff must show that: (1) he has sustained some actual or threatened injury; (2) the preceding injury is fairly traceable to the challenged action; and (3) judicial intervention will actually redress the asserted injury. A failure to allege any one of these elements mandates dismissal for lack of standing.
From the outset of this litigation the defendant-appellant DuPage County has properly challenged the plaintiffs’ standing to bring this action based upon the plaintiffs’ complete inability to allege even a single instance wherein the DuPage County Board has denied a special use permit or zoning variation for a specific low or moderate income housing project, much less has in any tangible way impeded the development of such projects. It should be noted that although the district court’s findings of fact and conclusions of law are extensive,1 it fails to contain the basic finding required in cases challenging “standing,” i.e., that the defendant-appellant DuPage County specifically denied either a special use permit or zoning variation for a proposed low or moderate income housing project. Even the majority admits the total lack of such evidence or allegations. See majority opinion at 1072.
Without an assertion of such action on the part of the County Board, the defendant contends that the plaintiffs have failed to allege: (1) that' they have suffered a palpable injury as a result of the defendant’s “putatively illegal conduct”; (2) that their asserted injury “fairly can be traced to the challenged action” of the defendant; nor (3) that judicial intervention will specifically redress their asserted injury. The defendants properly rely on the holding of the United States Supreme Court in Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) to support their contention that in the absence of allegations concerning a specific project, the plaintiffs lack standing.
The district court, however, disagreed. Although it conceded there had never been a request to rezone land for a project to construct low or moderate income housing, it concluded:
“While it is true that a lawsuit must involve an issue ripe for adjudication, that does not require in a housing discrimination case that a specific project be involved when the challenged policy effectively precludes all such projects. If it did, the more effective the implementation of a discriminatory policy, the less opportunity there would be to challenge it.”
District court opinion at 95. The majority, in its analysis of ripeness, has concurred with the district court’s reasoning. “We hold the absence of a particular denial of a *1079development does not prevent the presentation of a live case or controversy ripe for adjudication.” Majority opinion at 1075.2
The preceding discussion demonstrates that the central issue to be resolved, with respect to standing, is whether in the absence of even a single denial by the defendant DuPage County of a request for a special use permit or zoning variation for a low or moderate income housing project, the plaintiffs have sustained an “actual injury,” which “fairly can be traced to the challenged action,” and which can be redressed by judicial action as is constitutionally required to establish standing. See Warth and Valley Forge, supra. The majority, in its analysis of this issue, was required to follow the mandate of the United States Supreme Court as set forth in Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). Had the majority seriously intended to follow that Supreme Court precedent, it would logically have been required to conclude that the plaintiffs lack standing. Instead, the majority, through its desire to achieve social justice (the abstract desirability of which is not contested by this dissent), has been forced to twist and manipulate the Warth requirements in order to obtain its coveted result. In doing so, the majority succeeds only in muddying the water with respect to the question of standing and thereby has significantly reduced predictability in this area of the law — a quality which is absolutely essential to litigants, the bench and the bar.
The similarities of this case to Warth v. Seldin are both striking and compelling. As in the present action, Warth involved a claim that a zoning ordinance, by its terms and as enforced effectively excluded persons of low and moderate income from living in the area covered by the zoning ordinance. The plaintiffs in Warth, like the plaintiffs in the present case, included both individuals of low and moderate income allegedly seeking housing in the zoned area, and a not-for-profit organization whose stated purpose was to foster action to alleviate a local housing shortage for low and moderate income persons.
The Warth Court ultimately held that the individual plaintiffs lacked standing to sue because the plaintiffs had failed to establish a “demonstrable, particularized injury” necessary to satisfy the constitutional requirements of standing. 422 U.S. at 508, 95 S.Ct. at 2210. As is the case in the present appeal, the Supreme Court in Warth was required to accept as true all material allegations of the complaint. 422 U.S. at 501, 95 S.Ct. at 2206. Thus, the Supreme Court stated:
“We must assume, taking the allegations of the complaint as true, that Penfield’s zoning ordinance and the pattern of enforcement by respondent officials have had the purpose and effect of excluding persons of low and moderate income, many of whom are members of racial or ethnic minority groups. We also assume, for purposes here, that such intentional exclusionary practices, if proved in a proper case, would be adjudged violative of the constitutional and statutory rights of the persons excluded.”
422 U.S. at 502, 95 S.Ct. at 2207. Notwithstanding these assumptions, the Supreme Court, after a careful, thoughtful and well-reasoned analysis, denied standing to the plaintiffs in Warth. The basis for that decision was the plaintiffs’ failure to meet the requirement of a particularized injury.
“But the fact that these petitioners share attributes common to persons who may have been excluded from residence in the town is an insufficient predicate for the conclusion that petitioners themselves have been excluded, or that the respondents’ assertedly illegal actions have violated their rights. Petitioners must allege and show that they personally have been injured, not that injury has *1080been suffered by other, unidentified members of the class to which they belong and which they purport to represent. Unless these petitioners can thus demonstrate the requisite case or controversy between themselves personally and respondents, ‘none may seek relief on behalf of himself or any other member of the class.’ O’Shea v. Littleton, 414 U.S. 488, 494 [94 S.Ct. 669, 675, 38 L.Ed.2d 674] (1974). See, e.g., Bailey v. Patterson, 369 U.S. 31, 32-33 [82 S.Ct. 549, 550-551, 7 L.Ed.2d 512] (1962).”
422 U.S. at 502,3 95 S.Ct. at 2207.
The Warth Court explained, in its application of the constitutional requirement of a “particularized injury” to the factual situation presented in the challenge to the zoning ordinance, that prospective plaintiffs, in order to gain standing, are required to demonstrate that absent the alleged unconstitutional acts, they could have found adequate low or moderate income housing in the area encompassed by the zoning ordinance:
“We may assume, as petitioners allege, that respondents’ actions have contributed, perhaps substantially, to the cost of housing in Penfield. But there remains the question whether petitioners’ inability to locate suitable housing in Penfield reasonably can be said to have resulted, in any concretely demonstrable way, from respondents’ alleged constitutional and statutory infractions. Petitioners must allege facts from which it reasonably could be inferred that, absent the respondents’ restrictive zoning practices, there is a substantial probability that they would have been able to purchase or lease in Penfield and that, if the court affords the relief requested, the asserted inability of petitioners will be removed. Linda R.S. v. Richard D., 410 U.S. 614 [93 S.Ct. 1146, 35 L.Ed.2d 536] (1973).”
422 U.S. at 504, 95 S.Ct. at 2208 (emphasis added).
The Supreme Court’s requirement in Warth that the individual plaintiffs establish that absent the town’s “restrictive zoning practices,” they would be able to find the desired low or moderate income housing is based in part on its recognition that the availability of low and moderate income housing depends not only on zoning practices, but also “on the efforts and willingness of third parties to build low- and moderate-cost housing.” 422 U.S. at 505, 95 S.Ct. at 2208 (emphasis added).
The plaintiffs’ failure to demonstrate that they were, in fact, financially able to occupy the subsidized housing (the construction of which was allegedly prevented through the unconstitutional application of the zoning ordinance) ultimately led the Warth Court to hold that the plaintiffs did not satisfy the basic requirement of establishing “particularized injury.” Id. at 506-07, 95 S.Ct. at 2209. The Court expressly distinguished its holding from other decisions acknowledging the standing of low-income, minority-group plaintiffs to initiate suits challenging exclusionary zoning practices, by noting that in those cases, the plaintiffs’ challenges related to specific housing projects in which the plaintiffs proved that they intended to and were, in fact, eligible and financially able to reside.
“In support of their position, petitioners refer to several decisions in the District Courts and Courts of Appeals, acknowledging standing in low-income, minority-group plaintiffs to challenge exclusionary zoning practices. In those cases, however, the plaintiffs challenged zoning restrictions as applied to particular projects that would supply housing within their means, and of which they were intended residents. The plaintiffs thus were able to demonstrate that unless relief from assertedly illegal actions was forthcoming, their immediate and personal interests would be harmed. Petitioners here assert no like circumstances. Instead, they rely on little more than the remote possibility, unsubstantiated by allegations of fact, that their situation might have *1081been better had respondents acted otherwise, and might improve were the court to afford relief.”
422 U.S. at 507, 95 S.Ct. at 2209 (emphasis added) (footnote omitted).
In the case at bar, there have been no allegations nor proof offered by the individual plaintiffs establishing that any proposed project for low or moderate income housing was in any way impeded, much less denied, by specific activity on the part of the Du-Page County Board. Furthermore, there is a complete absence of facts in the record indicating that, in fact, any third parties actually existed who were ready, willing and able to build low or moderate income housing in the unincorporated portions of the county were it not for the challenged zoning ordinance and the allegedly unconstitutional enforcement thereof. Thus, even assuming that the plaintiffs could have afforded any housing project that might have been constructed, there has been no showing of any activity by the County Board which has either directly or indirectly injured the plaintiffs. Without that showing, the individual plaintiffs fail in their quest for standing because of their inability to allege a “particularized injury” which “fairly can be traced to [any] challenged action” of the defendant County Board. Valley Forge, 454 U.S. at 472, 102 S.Ct. at 758 (quoting Simon, 426 U.S. at 41, 96 S.Ct. at 1925). This is the very quicksand on which the individual plaintiffs’ and the majority’s argument falters. As the Supreme Court stated in Warth, a plaintiff “who seeks to challenge exclusionary zoning practices must allege specific, concrete facts demonstrating that the challenged practices harm him .... ” 422 U.S. at 508, 95 S.Ct. at 2210 (emphasis added). Since the individual plaintiffs have failed to produce a single instance wherein the County Board has denied a zoning variance or special use permit for proposed low or moderate income housing, and thus have been unable to allege, much less prove, any “challenged activity” of the Board which caused their alleged injury, they fall short in their attempt to establish standing under the guidelines enunciated by the Supreme Court in Warth v. Seldin.
The individual plaintiffs’ failure to establish standing is not confined to the preceding shortcomings, however. The Warth Court also stated that a plaintiff “must allege specific, concrete facts demonstrating . .. that he personally would benefit in a tangible way from the court’s intervention.” Id. In other words, the plaintiffs are, in addition, required to demonstrate that “absent the [County Board’s] restrictive zoning practices, there is a substantial probability that they would have been able to purchase or lease in [DuPage County] and that, if the court affords the relief requested, the asserted inability of petitioners will be removed.” Id. at 504, 95 S.Ct. at 2208. As previously indicated, the plaintiffs’ unsubstantiated allegations do not demonstrate that absent the conduct of the DuPage County officials there is a substantial probability that low and moderate income housing would be constructed in the unincorporated portions of DuPage County which would satisfy the plaintiffs’ needs. There is no evidence in the record indicating that, in fact, any third parties even existed who had both the financial ability and the interest to construct low or moderate income housing. Thus, the individual plaintiffs failed to show how they “personally would benefit” from the district court’s or this tribunal’s intervention, as is required, under both Warth and Valley Forge, to establish standing. The individual plaintiffs in the instant case have alleged little more than a “remote possibility,” speculative and unsubstantiated by any concrete facts, that their situation might be better had DuPage County acted otherwise and might improve were the court to afford relief. Warth v. Seldin clearly establishes that such a showing of “remote possibility” does not and must not be allowed to satisfy the constitutional requirements for standing to sue. 422 U.S. at 507, 95 S.Ct. at 2209.
Obviously, the majority disagrees. They argue that, unlike Warth, the plaintiffs’ inability to find adequate housing is not a “consequence of the economics of the area *1082housing market.” To support that position they point to two facts found in the stipulation of evidence: (1) that Mayslake Village was constructed between 1964 and 1972, and (2) that 2091/2 square miles of DuPage County are unincorporated. The existence of these facts leads the majority to find that absent “some restraining factor” builders were ready, willing and able to construct low and moderate income housing. Note that after the citation of each of the above facts, the majority concludes “it seems reasonable to infer ...” which translated means “we are purely speculating in the hope that we might achieve our end ... . ” These two references make it clear that the majority, by its use of unsupported statements and conclusions, is attempting to radically expand the-standing rights of potential plaintiffs. This, I submit, is not the responsibility of the Circuit Court of Appeals.
Although the majority agrees with this dissent on the requirements of the controlling case law, it has come to a different conclusion in order to achieve its view of appropriate social policy and thereby, as I stated above, subtly but substantially expands the number of litigants who can now obtain standing to sue, contrary to the Warth mandate, in an already overburdened court system. According to the majority, the individual plaintiffs have somehow and somewhere (a place which I have been unable to discern) alleged a distinct and particular injury which was fairly traceable to the alleged conspiracy between the County and the developers.
“In this instance, the plaintiffs have alleged that they fall within the categories of eligibility for low and moderate income housing. They have also alleged that but for the statements made and policies followed by the County Board and its appointees on the Zoning Committee and Board, which influenced land developers, adequate housing would have been constructed. These plaintiffs have supported these allegations by evidence of statements made in opposition to the NAACP project, the Wheaton project and the Glendale Heights project. These latter two projects indicate that as long as the projects are for the elderly, construction was acceptable but modification of a proposal to include families resulted in disapproval.
“Additionally, the plaintiffs alleged in their complaint that there was a conspiracy between the County Board and developers which prevented the construction of adequate housing to meet the needs of the plaintiffs of low and moderate income. While the plaintiffs ultimately failed to prove this allegation before the district court, these allegations are deemed true for the purposes of examining the question of standing. Examining these pleadings, these individual plaintiffs have alleged a distinct and palpable injury — deprivation of adequate housing for themselves and their families, which is fairly traceable to the alleged conspiracy between the County and the developers.”
Majority opinion at 1072. These allegations, according to the majority, are enough to meet the constitutional requirements of standing.
At the outset it behooves me to point out that the evidence the majority cites — the NAACP project, the Wheaton project and the Glendale Heights project — in support of the individual plaintiffs’ allegations should be accorded no weight whatsoever. With regard to the NAACP project, the majority refers to the fact that Fred Koebeman, “a member of the County Board and Zoning Committee, ‘was asked at a public hearing whether he favored the proposed NAACP project and [he] replied flatly “no”.’ ” Majority opinion at 1067 (quoting the district court’s opinion at 49). Since there may have been many reasons why Koebeman was not in favor of the project, such as a lack of public support or the incompleteness of the NAACP’s proposal, it is incomprehensible how the majority can justify its assertion that this statement of personal opinion supports the plaintiffs’ allegations of discriminatory activity on the part of the *1083Board. It should also be noted that the NAACP project did not die because of some action on the part of the County Board. Rather, the demise of the project was due to lack of funds, a point the majority deftly neglects to recite. District court record, Stip. of Evid. ¶ 1273(L) & (M), pp. 2050-55. Finally, since the County Board can only act as a group, see infra discussion at 1087-1088, unauthorized statements made by individual Board members outside the confines of an official Board meeting cannot bind the County Board and are therefore irrelevant, and should not be considered in the determination of the alleged discriminatory activity of the Board.
The evidence regarding the Wheaton project is likewise unsupportive of the plaintiffs’ claim of standing. It cannot be denied that the Executive Committee of the DuPage County Board discussed with, and expressed its views to the City of Wheaton officials. However, it was neither Board action nor Board pressure that caused this project to be canceled. As the majority admits, the Wheaton proposal became a campaign issue in the 1971 elections for the Wheaton City Council. “[A] slate of candidates who opposed the proposal was elected and, subsequently, authority to apply for HUD funds was revoked by the Wheaton City Council.” Majority opinion at 10-11 (emphasis added). Thus, if the Wheaton proposal is the basis of the present action, the Wheaton City Council should be the defendants not the DuPage County Board which had absolutely nothing to do with the ultimate withdrawal of the project.
I likewise have problems with the majority’s citation of the Glendale Heights project in support of the plaintiffs’ case for standing. The second amended complaint in this action was filed in September of 1972. The district court subsequently ruled that the individual plaintiffs had standing in its published opinion, Planning for People Coalition v. DuPage Cty., Ill., 70 F.R.D. 38 (N.D.Ill.1976). Thus, it is hard for me to understand how an event that occurred in 1978 (which is when the HUD funds for the Glendale Heights project were rejected by the County) can be a basis for the plaintiffs’ standing in an action filed in 1972. Standing, as I have noted previously, is a threshold question which concerns the right of a federal court to exercise its judicial power over the asserted cause of action. Valley Forge, 454 U.S. at 475-76, 102 S.Ct. at 760-61. Therefore, evidence such as the Glendale Heights project which does not and physically cannot form the basis of the complaint clearly appears to be irrelevant to the question of standing.
Assuming for the sake of argument that evidence concerning the Glendale Heights project is relevant, I still am not convinced that it necessarily supports or justifies the grant of standing to the plaintiffs. The majority points out that the County Board reversed itself with respect to the project and thereby decided to reject the HUD Block Grant funds after it had initially approved the project. See majority opinion at 1068. The majority also notes that the rejection occurred after the proposal had been modified to include a “modest eight family housing unit.” Id. It is my position that this was a completely legitimate action on the part of the County Board since at the time the Board approved the original proposal it did not intend to sign a “blank check” which could be modified at the whim of some other agency. I am aware of no case law which requires a board to stand by its original approval after the proposal has been altered or modified. Would it not be a legitimate exercise of the County Board’s power to withdraw its original approval in order that the people of Glendale Heights be given an opportunity to express their approval or disapproval of the proposal as modified? Yet the majority somehow draws the inference of discriminatory purpose without citing even a scintilla of evidence in its opinion, or the district court’s opinion (which it follows), to support that inference. Since a completely innocent reason could very well have motivated the County Board to withdraw its approval, and since there is no evidence cited to support the majority’s position of discriminatory purpose, it seems apparent to me that the majority is making the plaintiffs’ case for *1084them in order to achieve their desired social policy.
In regard to the Glendale Heights project the majority also refers to an incident involving Ruth Kretchmer, a member of the County Board, who “appeared at a Glendale Heights public meeting and indicated that the County Board would approve the project only if there was ‘overwhelming’ support from the community for the proposal.” Majority opinion at 1068. Notwithstanding my position that such evidence cannot be imputed as an action of a majority of the Board, see infra discussion at 1087, I am concerned with the fact that the majority failed to recite the complete text of Ms. Kretchmer’s statement which was as follows:
“[T]he County Board members are going to be very reluctant to approve this proposal unless there is adequate proof that it is something that the residents of Village of Glendale Heights want. Fifty-one percent would not be enough. The County Board would want evidence, through the elected officials of the Village, of overwhelming support for this proposal.”
District court’s opinion at 71. Essentially this was merely an assertion that the Board would follow the wishes of its constituents with regard to this project. Although the quantum of support necessary may have been overstated, the fact that the City of Glendale Heights never resubmitted the project for consideration indicates that, in fact, there was insufficient community support for the proposal in the first instance. The County Board can hardly be blamed for failing to back a project for which community support was limited at best.
Thus, when the evidence cited by the majority as substantiating • the plaintiffs’ allegations is examined in a discerning light, it is found wanting because it is either irrelevant or utterly fails to support the plaintiffs’ position. The plaintiffs’ complaint is thereby exposed for what it really is — a collection of naked, general and unsubstantiated accusations without foundation or legal basis in fact. Where, for example, is the allegation that the County Board actually applied its zoning ordinances to block a proposed development? Where also is the assertion that a particular developer intended and had the financial ability to construct low or moderate income housing but was discouraged by Board activity? Such allegations are necessary to support a finding of standing. Obviously, they are absent because the individual plaintiffs plainly are unable to find such facts either inside or outside the record.
I have an even greater concern, however, with the majority’s reference to the plaintiffs’ bald allegations of conspiracy. This case is a perfect example of the majority’s failure to recognize the ease with which one can make an unsupported claim of conspiracy. The plaintiffs’ complaint contains no concrete allegation of specific concerted activity on the part of the Board which in any way substantiates the asserted conspiracy, yet the majority appears to place great reliance on these allegations in support of its holding that the plaintiffs have standing. Does the majority, with its statements concerning the allegations of conspiracy, mean that plaintiffs can now make an unsubstantiated claim of conspiracy and thereby avoid, or rather undermine the constitutional requirements enunciated in Warth v. Seldin? Without the majority requiring any substantiation of the conspiracy allegations it is hard to interpret its statements in any other fashion. As I have previously stated, I do not believe it is our place, as an intermediate appellate court, to change, undermine or ignore the mandate of the United States Supreme Court. If this issue comes before that Court, it may decide to revise its prior decisions and take the route of the majority by relaxing the requirements of standing, but in the words of my brother, Judge Eschbach, “[w]riting, as I am, on the shores of Lake Michigan rather than the banks of the Potomac, I am not free to make that decision.” Vail v. Bd. of Educ. of Paris Union Sch. Dist. No. 95, 706 F.2d 1435, 1445 (7th Cir.1983) (Eschbach, J., concurring).
*1085Thus, as I pointed out earlier, when the individual plaintiffs’ allegations and evidence are examined in light of Warth and Valley Forge, it is apparent that they fail to establish a particularized injury which “fairly can be traced to the challenged action” of the defendant, Valley Forge, 454 U.S. at 472, 102 S.Ct. at 758 (quoting Simon, 426 U.S. at 41, 96 S.Ct. at 1925), nor do they allege “specific, concrete facts demonstrating . .. that [the individual plaintiffs] personally would benefit in a tangible way from the court’s intervention.” Warth, 422 U.S. at 508, 95 S.Ct. at 2210.
The plaintiffs in Warth had, in fact, a stronger case for standing than the individual plaintiffs in the present appeal. In Warth, the plaintiffs alleged that Penfield’s zoning and planning boards committed specific acts in violation of their rights.
“Petitioners also allege that ‘in furtherance of a policy of exclusionary zoning,’ ... the defendant members of Penfield’s Town, Zoning, and Planning Boards had acted in an arbitrary and discriminatory manner: they had delayed action on proposals for low- and moderate-cost housing for inordinate periods of time; denied such proposals for arbitrary and insubstantial reasons; refused to grant necessary variances and permits, or to allow tax abatements; failed to provide necessary support services for low- and moderate-cost housing projects; and had amended the ordinance to make approval of such projects virtually impossible.”
422 U.S. at 495-96, 95 S.Ct. at 2203 (citation omitted). In addition, the plaintiffs in Warth were able to allege that the Penfield Planning Board had denied two efforts by developers to construct low- to moderate-cost housing. See 422 U.S. at 505, 95 S.Ct. at 2208. These specific allegations of wrongdoing, when compared to the unsubstantiated assertions of the individual plaintiffs in the present case, indicate that, in many respects, the plaintiffs in Warth alleged a far stronger case for finding standing than the individual plaintiffs in the action at bar. Notwithstanding the strength of the plaintiffs’ allegations in Warth, the Supreme Court held that they were without standing. Thus, since standing was properly denied in Warth, a fortio-ri, it' must be denied in the present case.
The individual plaintiffs, in a feeble attempt to avoid the inevitable outcome of the preceding analysis, cite to the language of a mere footnote in Warth to support their contention that a specific allegation of a denial of a particular housing project is not required in order to establish standing.
“This is not to say that the plaintiff who challenges a zoning ordinance or zoning practices must have a present contractual interest in a particular project. A particularized personal interest may be shown in various ways, which we need not undertake to identify in the abstract. But usually the initial focus should be on a particular project. See, e.g, cases cited in n. 17, supra. We also note that zoning laws and their provisions, long considered essential to effective urban planning, are particularly within the province of state and local legislative authorities. They are, of course, subject to judicial review in a proper case. But citizens dissatisfied with provisions of such laws need not overlook the availability of the normal democratic process.”
422 U.S. at 508 n. 18, 95 S.Ct. at 2210 n. 18.
Rather than supporting the plaintiffs’ position, I believe that this footnote reinforces my conclusion that in order to establish standing, the initial focus of the plaintiffs’ allegations must be on a particular project. The language in the footnote that leaves open the possibility that a “particularized personal interest” might be shown absent a specific project does not modify the requirement that the plaintiff prove that his alleged injury is “tangible,” “personal,” “concretely demonstrable,” and fairly traceable to the challenged action. The individual plaintiffs in the case at bar have completely failed to make any tangible showing of a “particularized personal interest” which “fairly can be traced to the challenged action” of the defendant County Board, see supra discussion at 1080-1081, nor have they shown that they would receive a bene*1086fit if the court acted as they request. See supra discussion at 1081-1082.
Note that the majority also cites this particular footnote in support of its position. However, it fails to quote that part of the footnote which indicates that the initial focus should normally be on a particular project. Instead, the majority merely states that a “plaintiff challenging a zoning ordinance need not have a ‘present contractual interest in a particular project’ but that a particularized personal interest could be shown in various ways,” and in so doing, it substantially distorts the import of the footnote. Majority opinion at 1071 (quoting Warth, 422 U.S. at 508, n. 18, 95 S.Ct. at 2210 n. 18). By taking the language concerning the lack of an absolute need to allege a “present contractual interest in a particular project” out of context, the majority fails to give requisite deference to the Supreme Court’s position that “usually the initial focus should be on a particular project.” Warth, 422 U.S. at 508 n. 18, 95 S.Ct. at 2210 n. 18 (emphasis added). The majority, by this deft slight of hand, raises the inference that such a starting point is not generally necessary. Obviously, this was not the Supreme Court’s intention. Rather, the Supreme Court clearly indicated that a plaintiff’s complaint should normally “focus” on a particular project, and that it is only in an “unusual” situation that the plaintiff can disregard such a focus and still establish standing. The similarities of the facts of the present case to those existing in Warth indicate to me that this is not one of those “unusual” situations.
My position regarding the general requirement that plaintiffs focus on particular projects is bolstered by the Warth opinion itself. One of the petitioners in that case, Rochester Home Builders Association, asserted standing to represent its member firms which engaged in the development of housing in the Rochester area, including Penfield. The Court recognized that Home Builders could establish “standing as the representative of its members only if it ... alleged facts sufficient to make out a case or controversy had the members themselves brought suit.” 422 U.S. at 516, 95 S.Ct. at 2214 (emphasis added). The Supreme Court found that Home Builders’ allegations failed to meet this requirement.
“The complaint refers to no specific project of any of its members that is currently precluded either by the ordinance or by respondents’ action in enforcing it. There is no averment that any member has applied to respondents for a building permit or a variance with respect to any current project. Indeed, there is no indication that respondents have delayed or thwarted any project currently proposed by Home Builders’ members, or that any of its members has taken advantage of the remedial processes available under the ordinance. In short, insofar as the complaint seeks prospective relief, Home Builders has failed to show the existence of any injury to its members of sufficient immediacy and ripeness to warrant judicial intervention.”
Id. (emphasis added). This quote clearly indicates the need for concrete allegations of discriminatory activity regarding specific projects, allegations which are sadly lacking in the case at bar.
As additional support for its conclusion on standing, the majority cites the Supreme Court decision of Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977).
“This Court finds that the district court was not clearly erroneous when it found under the Arlington Heights sensitivity inquiry that these plaintiffs had alleged and demonstrated a personal, palpable, discriminatory injury clearly resulting from the illegal actions, in some cases inaction, of the County Board.”
Majority opinion at 1073. The majority’s reliance upon Arlington Heights to support its findings of “palpable, discriminatory injury” is misplaced. Arlington Heights involved the denial of a rezoning petition for a specific project to build low and moderate income housing, and all of the plaintiffs’ allegations and proof related to that *1087project. Such a fact situation is clearly contrary and thus distinguishable from the case at bar since in the present ease there are no allegations, much less proof, of any proposed housing which was denied a zoning variance or special use permit and into which the plaintiffs could and would in fact “probably move.”
This very distinction was recognized and emphasized by the Supreme Court in Warth. The Court in that case distinguished its decision from those cases which acknowledged the standing of low and moderate income plaintiffs to challenge exclusionary zoning practices. As was true in Arlington Heights, the distinguished cases involved challenged zoning restrictions as applied to specific projects. In addition, the plaintiffs in those cases established that unless relief was granted, their “immediate and personal interests would be harmed.” 422 U.S. at 507, 95 S.Ct. at 2209. The Warth Court concluded that the cited cases were not controlling because the petitioners were only able to assert a “remote possibility, unsubstantiated by allegations of fact, that their situation might have been better had respondents acted otherwise, and might improve were the court to afford relief.” 422 U.S. at 507, 95 S.Ct. at 2209. There is no language in the Arlington Heights opinion that justifies any deviation from the Supreme Court’s clear and unequivocal holding, set forth in Warth, that a plaintiff demonstrate a “particularized personal interest” before he can establish standing. Therefore, the majority’s reliance on the Arlington Heights opinion is ill-conceived and misplaced for the very reason that the plaintiffs in this case, as was true in Warth, have not-and cannot allege (1) that any particular project was denied a zoning variance or a special use permit, and (2) that they themselves would specifically benefit from the grant of the relief sought, and thus have failed to establish the requisite “particularized personal interest.”
At this juncture, it is incumbent upon me to briefly discuss what I consider irrelevant evidence cited by the majority (note that some of this evidence has been previously referred to in this dissent). For example, on page 1067 of its opinion, the majority refers to statements made by Mr. James H. Clark, the collector and treasurer of Du-Page County, to the Chicago Tribune. On the following page, reference is made to statements of Gerald R. Weeks, a member of the County Board, concerning the NAACP’s need to comply with county zoning laws before it would be welcome to build in DuPage County. Then on page 1067, the majority refers to a statement made by Fred Koebeman, a member of the County Board and Zoning Committee, who when asked at a public hearing whether he favored the proposed NAACP project replied flatly “no.” Finally, on page 1069, the majority cites the statement made by County Board member Ruth Kretchmer that the County Board would only approve the Glendale Heights project if there was “overwhelming” support from the community for the project. Note that the majority directly and/or indirectly refers to all of the above-mentioned statements in its discussion of standing on pages 1072 and 1073.
It is incomprehensible how any of the previously mentioned statements are relevant to the majority’s determination that the DuPage County Board engaged in any activity which fairly can be said to have caused the individual plaintiffs injury — a necessary predicate to a finding of standing. In order for these statements to be relevant, they must be imputable to the County Board. The majority is certainly cognizant of the law in Illinois that no single board member has the power to bind a county board in the absence of specific authority granted by the board. County of Stephenson v. Bradley and Bradley, Inc., 2 Ill.App.3d 421, 275 N.E.2d 675 (1971).
“A county board alone has power by law to bind a county contract, and there is no such power in an individual or a committee unless that power has been bestowed by the county board, Sexton v. County of Cook, (1885) 114 Ill. 174, 179, 28 N.E. 608. County Supervisors, including the Chairman of the Board have no power to act individually. It is only when convened *1088and acting together as a board of supervisors that they represent and bind the county by their acts.”
Id., 275 N.E.2d at 677-78 (emphasis added).4 Thus, statements made by individual members outside the confines of a formal board meeting do not and cannot bind the Board, and are simply irrelevant to the determination of whether the Board is engaging in discriminatory activity. By definition, a board acts in its official capacity only through a majority of its members at a formal meeting. Thus, the only time individual members’ outside statements are relevant to the preceding determination is when such statements are authorized by the Board. No such allegation or showing of authorization has been made. Note, that if the individual Board members’ outside statements are irrelevant, a fortiori, statements made by nonmembers, such as those of Mr. James Clark which appeared in the Chicago Tribune, are irrelevant.
I would also like to air my concern that the majority may be encouraging the infringement of the First Amendment right to freely express opinions on political questions by imputing unauthorized statements, made outside of an official Board meeting, to the County Board as a whole. If Mr. Clark’s statements to the Chicago Tribune, for example, can be used against the County Board as a whole, are we not giving the County Board an incentive to attempt to repress such statements by county officials in the future? When a First Amendment right is in danger of infringement, it merits concern, thought and serious reflection, especially when the speech in question involves an issue of public interest. I question whether the majority has given adequate consideration to this most important constitutional right of free speech so cherished in a democracy such as ours.
Finally, the majority attempts to bolster its unjustified conclusion with respect to the standing of the individual plaintiffs by making a quick reference to the fact that the County Board failed to utilize some $10,275,000 of HUD Block Grants available for promotion of low and moderate income housing. See majority opinion at 1073-1074. It should be recognized that no constitutional right exists which obligates a political entity to provide adequate housing.
“[TJhere is no constitutional or statutory right for individual citizens to have housing meeting a particular standard, nor is there a concomitant duty on the part of political entities to provide housing. Lindsey v. Normet, 405 U.S. 56, 92 S.Ct. 862, 31 L.Ed.2d 36 (1972).”
Smith v. Town of Clarkton, N.C., 682 F.2d 1055, 1068 (4th Cir.1982). The Fourteenth Amendment requires the County to afford proposals for low and moderate income housing equal treatment under the law, but it does not mandate the provision of “adequate” housing for all low and moderate income persons who may desire it. Therefore, the refusal to accept or use the Block Grant funds is irrelevant to the determination of whether or not the plaintiffs suffered any particularized injury.
I now turn to the question of the plaintiff, HOPE, Inc.’s standing. In its representative capacity, HOPE can only obtain standing if the individual plaintiffs it represents have standing. Warth, 422 U.S. at 516, 95 S.Ct. at 2214. Since my preceding analysis indicates that individual plaintiffs *1089are without standing, HOPE does not have standing in its capacity as their representative.
HOPE also argues that it has standing in its own right based on an alleged injury to its corporate purpose of finding housing for low and moderate income persons in Du-Page County. The complete absence of allegations concerning a denial of a particular project for low and moderate income housing, however, prevents HOPE, Inc. from showing that its inability to locate low and moderate income housing is in “any concretely demonstrable way,” Warth, 422 U.S. at 504, 95 S.Ct. at 2208, the result of activity on the part of the DuPage County Board. Thus, under the Warth mandate, HOPE, Inc. has failed to establish standing in its own right.
The majority disagrees. It makes an unconvincing attempt to justify its position by citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 102 S.Ct. 1114, 71 L.Ed.2d 214 (1982). That decision, however, is distinguishable for the same reason that Arlington Heights was distinguishable from the case at bar. In Havens Realty Corp. v. Coleman, the defendants allegedly engaged in “racial steering” in violation of § 804 of the Fair Housing Act of 1968, 42 U.S.C. § 3604.5 The complaint alleged specific instances in which the defendant, Havens Ke-alty Corp., had told black apartment hunters that it had no apartments available while indicating to white apartment hunters that it did have apartments available. See Havens, 455 U.S. at 368, 102 S.Ct. at 1118. Thus, Havens involved specific and particular discriminatory activity which violated the plaintiffs’ rights. It therefore should be apparent that the majority’s reliance on Havens is as ill-conceived and misplaced as its reliance on Arlington Heights. The very problem with the plaintiffs’ allegations in the present case (both the individual plaintiffs and HOPE) is that they failed to allege specific and particular discriminatory acts such as the denial of zoning variations or special use permits for low and moderate income housing projects. Thus, HOPE, Inc. has failed to show the demonstrable injury to its organizational purpose necessary in order to satisfy Article III standing requirements since it has been unable to point to any particular act or acts by the County Board which caused its injuries.
I, along with my brethren, refuse to condone injustice. Included in my definition of injustice is discrimination against minorities and the poor. I do not, however, believe it is within my realm of authority, as a federal appellate judge, to force my personal views on a defendant when the plaintiff has failed to allege a case which meets even the minimum constitutional requirements. I have arrived at this position based on my belief that I must first ensure that the constitutional requirements set down by our founding fathers are met before any judicial power is exercised. Quoting from the Supreme Court decision in Valley Forge, as I did at the outset of this dissent:
“Article III, which is every bit as important in its circumscription of the judicial power of the United States as in its granting of that power, is not merely a troublesome hurdle to be overcome if possible so as to reach the ‘merits’ of a lawsuit which a party desires to have adjudicated . ... ”
Valley Forge, 454 U.S. at 476, 102 S.Ct. at 760.
It appears to me that the majority is violating the Constitution as interpreted by the Supreme Court. They are attempting to achieve what they conceive as a desirable social result in DuPage County while ignoring the mandates of the Supreme Court and the requirements of the United States Constitution. It must be recognized that the *1090“Constitution does not provide judicial remedies for every social and economic ill.” Lindsey v. Normet, 405 U.S. 56, 74, 92 S.Ct. 862, 874, 31 L.Ed.2d 36 (1972). Furthermore, it is not within the power of this appellate court to ignore the requirements of the Constitution, even if we feel a social evil has occurred.
Because none of the plaintiffs in the present action meet the minimum constitutional requirements for standing, as set forth by the United States Supreme Court in Warth v. Seldin, the remaining issues raised by the defendants should not have been reached by the majority. Based on the plaintiffs’ lack of standing, I would reverse the district court’s decision and dissolve the injunction imposed by that court. Therefore, I respectfully dissent.

. The district court’s findings of fact, conclusions of law and opinion comprise 101 pages.


. As the quote from the majority indicates, the absence of a specific low or moderate income housing project also raises a question as to whether a constitutionally ripe “case or controversy” exists in this case. The “case or controversy” question conceptually overlaps the question of standing addressed in this dissent. Because the standing issue completely resolves this appeal, I find it unnecessary to address the ripeness issue.


. Note that the majority admits that all but one of the plaintiffs in the present action are now or were residents of DuPage County, and thus have not been excluded from obtaining housing in the county. See majority opinion at 1065.


. See also County of Will v. George, 103 Ill.App.3d 1016, 59 Ill.Dec. 264, 431 N.E.2d 765 (1982). The Illinois statute granting power to the county board provides as follows:
“302. By whom corporate powers exercised
§ 23. The powers of the county as a body corporate or politic, shall be exercised by a county board, to wit: In counties under township organization (except the County of Cook), by the board of supervisors, which shall be composed of the town and such other supervisors as are or may be elected pursuant to law, until the first Monday in May, 1972, and, commencing with that date, shall be composed of the county board members elected under ‘An Act relating to the composition and election of county boards in certain counties’, enacted by the 76th General Assembly; in the County of Cook, by a board of county commissioners, pursuant to section 7, article 10 of the constitution; in counties not under township organization, by the board of county commissioners.”
Ill.Ann.Stat. ch. 34 § 302 (Smith-Hurd Supp. 1983) (footnote omitted).


. Racial steering, as defined by the plaintiffs in Havens, is a “practice by which real estate brokers and agents preserve and encourage patterns of racial segregation in available housing by steering members of racial and ethnic groups to buildings occupied primarily by members of such racial and ethnic groups and away from buildings and neighborhoods inhabited primarily by members of other races or groups.” 455 U.S. at 366 n. 1, 102 S.Ct. at 1118 n. 1.